*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         31-AUG-2021
                                                         08:34 AM
                                                         Dkt. 9 OPA



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                               ---o0o---


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                     RALPH CURTIS RIVEIRA, JR.,
               also known as Ralph C. Riveira, Jr.,
                  Petitioner/Defendant-Appellant.


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PC121001439)

                            AUGUST 31, 2021

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY EDDINS, J.

     The prosecution injected victim impact evidence into Ralph

Riveira’s burglary trial.    And during opening statement and

closing argument, the State spotlighted the crime’s effect on

the burglarized family.   It also told the jurors that defense

counsel tried to “trick” them.
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


        The prosecution’s narrative arc focused on the victims’

emotional state and actions after the crime.           This constituted

prosecutorial misconduct.       So did the comment besmirching

defense counsel.       But the evidence overwhelmingly established

Riveira’s guilt.       We conclude that the misconduct was harmless

and affirm Riveira’s conviction. 1

                                     I.

        A burglary happened at a Kailua house.        The homeowner

returned home.      She saw a man running in her backyard.         He was

carrying a black object with black cords hanging from it.             The

homeowner ran after him to get “a good visual.”           She did not see

his face.      But she had an unobstructed view of the man from

about twenty-five feet.       The fleeing man was heavy-set and had

short hair.      He wore a neon green construction shirt, dark

boots, and plaid shorts.       The man hopped the backyard fence.

        The homeowner later realized that her laptop and her

children’s gaming devices were taken.         A towel she had laid on

the floor for her dog had a boot print.


1     Riveira also challenges the ICA’s holding that (1) the circuit court
did not err by denying his motion to suppress field show-up identifications;
(2) the circuit court did not abuse its discretion in admitting a full-body
arrest photograph of Riveira and another photograph of him found in a truck
connected to the burglary; and (3) the circuit court did not err by
instructing the jury on accomplice liability. We do not find error in the
ICA’s analysis covering these issues. Riveira’s allegations of improper
statements by the prosecution that are not addressed here also lack merit.
We consider Riveira’s claim that the trial court plainly erred in allowing
the burglarized family’s impact testimony as part of the prosecutorial
misconduct analysis.


                                      2
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


       After the burglar jumped the fence, the homeowner called

911.    She described “what [the man] looked like, what he was

wearing, and what he was carrying.”

       The homeowner also told the 911 operator about a red Toyota

Tundra parked by her mailbox.       She recited the truck’s license

plate number.    And she relayed that a woman was sitting inside.

The woman’s feet rested on the dashboard; her toenails were

painted.    Shortly after, the truck left.

       Within ten minutes, the police stopped a red Toyota Tundra

about a mile and a half from the burglarized home.           The truck

matched the license plate number given by the homeowner.

Riveira sat in the front passenger seat.         The truck’s owner, a

woman with painted toenails, was the driver. 2         Both were

arrested.    The police impounded the truck and got a search

warrant.

       About ten minutes before the burglary’s end, the

homeowner’s neighbor spotted a similar Toyota Tundra parked on a

nearby street.    He told the police he saw a man sitting in the

truck.    The neighbor had “a clear visual.”        The man had short

hair and wore a yellow construction shirt.          They made eye

contact; the man gave him a shaka.        About five minutes later,



2     The female driver died before trial. The court read a stipulation to
the jury: “. . . [The driver] has passed away. Her passing is in no way
related to this case in any way whatsoever.”


                                     3
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the neighbor saw the truck again.           This time it drove down his

and the homeowner’s street.

        After Riveira’s detention, the police drove the homeowner

and neighbor separately to Riveira’s location for a field show-

up.     Both identified Riveira as the man they had seen.        At

trial, the homeowner testified: “[h]e was wearing the same plaid

shorts, he had the same build, he had the same [dark boots].”

She said, “[t]he only thing [that] was different [at the field

show-up] was [Riveira’s] shirt; he was not wearing the

construction neon shirt.”         The neighbor identified Riveira

partly based on his tattoos.          The homeowner identified the

female driver as the woman in the truck by her mailbox; the

toenails matched.

        The police recovered the stolen property – a black laptop

with a black cord and gaming devices - from the impounded truck.

Officers also retrieved Riveira’s photograph from a bag in the

truck.

        At trial, the homeowner and neighbor testified. 3      They

detailed their encounters with the suspect and the truck.             They

also discussed how they identified Riveira.           Police officers

testified about the arrest, field show-ups, and truck search.

The jury viewed scene photographs depicting Riveira, the home,



3       The Honorable Rom A. Trader presided.


                                        4
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the truck, and the stolen property found in it.

     The prosecution’s trial narrative featured evidence and

remarks about the crime’s impact on the homeowner’s family.             The

prosecution bookended its case with commentary regarding this

impact.   During opening statement, the deputy prosecuting

attorney previewed the case: “[T]his is a case about a Kailua

family who was burglarized.      And more so than just losing

electronics, the evidence will show that they lost their sense

of security and ability to feel safe in their home. . . .”

(Emphasis added.)

     During the State’s rebuttal closing argument, the

prosecuting attorney showcased the victim impact evidence he had

presented.   The State’s argument ended with a plea to convict

Riveira for what he had done to the family:

           Do you remember what [the homeowner] said about this whole
           experience? It’s affected me deeply. It’s affected me
           deeply. You know, the evidence does show they got the
           electronics back. She still uses the laptop. The kids
           still play with the Nintendo devices. But more than
           electronics, the defendant took something else from them
           that they didn’t get back, that’s the ability to feel safe
           and secure in their own home.

          For most people, burglary is just something that happens to
          other people until it happens to them, and in this case it
          happened to the [family]. [The homeowner] had the
          unfortunate experience of interrupting the defendant in the
          middle of burglarizing her home, but she had the fortunate
          circumstance of having the sound mind to immediately
          realize it and do her best to get a description of the
          defendant, to get a description of the vehicle he would use
          to get away, to even get a description of the black object
          with the cord in his arms as he ran away. And, again, look
          at all the photos of the interior of that truck taken on
          February 24th, 2012, when they execute the search warrant,
          and you will see the only item in that truck that is black
          with a cord hanging off is her laptop. You saw [the

                                     5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***

              homeowner] testify.   The [family was] not trespassed, they
              were burglarized.

              Ladies and gentlemen, I ask that you hold the defendant
              accountable for what he did to that family and find him
              guilty as charged of Burglary in the First Degree.

(Emphases added.)

        The State called the eyewitness homeowner’s husband to

testify.      He wasn’t home during the crime.         The deputy

prosecuting attorney asked a few questions relating to consent;

the burglar did not have permission to enter or take any

property from the family home.           The prosecuting attorney then

asked: “how did it make you feel after you had learned that you

had been burglarized?”        “Violated,” he told the jury.          Defense

counsel failed to object.

        The prosecution similarly questioned the homeowner about

how the burglary affected her:

              [Prosecuting Attorney:] . . .[H]ow did it make you feel
              having your home burglarized on February 17th, 2012?

              [Homeowner:] Very violated. I’m a mother of children, and
              to have someone in my home, where my children sleep, this
              person has been in my property, and it's a very personal
              feeling, and I had a hard time sleeping afterwards. I was
              very concerned for my safety, for the safety of my family.
              And to this day I make sure that I put all electronics --
              before I leave the home, I make sure I hide them because of
              -- of this occurrence. So it's affected me deeply.

Defense counsel again failed to object.             He later cross-examined

the homeowner about the crime’s impact. 4




4       Defense counsel’s questions included:



                                         6
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


        Defense counsel objected to the prosecution’s remarks

relating to victim impact evidence only once, after the State’s

rebuttal closing argument.          At the bench, counsel objected “to

the last couple of sentences” in the State’s rebuttal argument.

These sentences seemingly relate to the prosecutor’s plea to

hold Riveira accountable for what he did to the family.                The

court overruled the objection.

        Defense counsel asked the court to reconsider its ruling,

advancing a broader argument that the prosecuting attorney “went

to the passion of the jury by saying imagine how [the homeowner

felt] based upon what had happened, not about the items that

were taken, [but] about . . . [the family’s] security.”                The

prosecuting attorney denied making any “suggestion to the jury

to place themselves in the [homeowners’] shoes.” 5             The court



              •   “Like you just testified, it's not a good feeling to go
                  home where you're supposed to be safe and secure,
                  correct?”;

              •   “I bet you that even when -- for example, when you hear
                  a noise, you start looking out, right, you start getting
                  a feeling, right, that maybe somebody's here, right?”;

              •   “So is it safe to say that sometime time -- you know,
                  when they say time heals a broken heart, that passage of
                  time actually makes things a little bit better?”; and

              •   “And passage of time makes you look back and reflect as
                  to what actually happened and makes you have a better
                  sense of what actually occurred; isn't that right?”
5     The prosecuting attorney mentioned that during closing argument defense
counsel had stated “imagine how they felt.” Indeed defense counsel told the
jury, “Imagine yourself in [the homeowner’s] position driving home with
children in your van.”


                                         7
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


affirmed its ruling.       It believed that the jury instructions,

including a command to avoid being influenced by passion or

prejudice, would ensure fairness. 6

      “Wasn’t me” was Riveira’s defense.          It was a case of

misidentification, he argued.         Riveira did not testify.       Through

cross-examination, Riveira hoped to undermine the homeowner and

neighbor’s identifications.        He also questioned the State’s

police officer witnesses regarding the burglary investigation,

field show-up procedures, and truck search.            Highlighting the

lack of fingerprint evidence, the defense stressed in closing

argument the absence of direct evidence showing that Riveira

entered the home.

      The deputy prosecuting attorney questioned defense

counsel’s truthfulness during rebuttal argument.             He told the

jury: “the folks [defense counsel is] trying to trick are you




6     Before the parties’ closing arguments, the court read a series of jury
instructions, including:

            •   “Statements or arguments made by lawyers are not evidence. You
                should consider their arguments to you, but you are not bound
                by their memory or interpretation of the evidence.”;

            •   “Keep in mind, however, that closing arguments are not
                evidence, okay. What the attorneys say in closing arguments
                do not constitute evidence, all right.”; and

            •   “You must not be influenced by pity for the defendant or by
                passion or prejudice against the defendant.”



                                       8
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


with his interpretation of the evidence.” 7         (Emphasis added.)

Defense counsel failed to object.

        The jury found Riveira guilty of burglary in the first

degree. 8

                                          II.

        Riveira challenges several remarks the deputy prosecuting

attorney made during closing argument.          Prosecutorial

misconduct, he contends, necessitates vacating his conviction.

We find two instances worthy of review: (1) the prosecuting

attorney’s references to the burglary’s impact on the

homeowner’s household, followed by a plea to hold Riveira

accountable “for what he did to that family”; and (2) the

prosecuting attorney’s comment accusing defense counsel of

trickery.

        The State concedes that these remarks were improper. 9         But

it argues that they were not reversible prosecutorial


7     The prosecuting attorney prefaced his remark by referring to defense
counsel’s comment to two prosecution witnesses during cross-examination that
he wasn’t trying to trick them.
8     The court instructed the jury that it could convict Riveira as a
principal or accomplice. The court did not give a special interrogatory. So
whether the jury convicted him as a principal or accomplice is unknown. On
appeal, Riveira argued that the evidence failed to support an accomplice
instruction. We agree with the ICA. It did.
9     During oral argument, the State acknowledged: “When we come to the
victim impact testimony, I think it’s pretty clear that we shouldn’t be
bringing this out in the case in chief or . . . before the jury. I do find
that [it] . . . would be irrelevant; it is prejudicial.” The State also
recognized that the prosecutor’s insinuation that defense counsel attempted
to trick the jury was “something that [prosecutors] shouldn’t be doing.”


                                      9
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


misconduct.    We agree.

      Allegations of prosecutorial misconduct are reviewed under

the harmless beyond a reasonable doubt standard.            State v.

Klinge, 92 Hawaiʻi 577, 584, 994 P.2d 509, 516 (2000).            After

considering the nature of the prosecuting attorney’s conduct,

promptness or lack of a curative instruction, and strength or

weakness of the evidence against the defendant, a reviewing

court will vacate a conviction if there is a reasonable

possibility that the conduct might have affected the trial’s

outcome.    State v. Senteno, 69 Haw. 363, 366, 742 P.2d 369, 372

(1987) (citing State v. Marsh, 68 Haw. 659, 661, 728 P.2d 1301,

1303 (1986)); State v. Rogan, 91 Hawaiʻi 405, 412, 984 P.2d 1231,

1238 (1999). 10

      The nature of the challenged conduct – what it was and how

it entwined with the whole case – starts the inspection.

Beginning with the first allegation of prosecutorial misconduct,

injecting victim impact evidence into the trial and touting that

evidence to hold the defendant accountable for what he did to

the victim’s family amounted to severe misconduct.




10    If a defendant fails to object to a prosecutor’s improper conduct,
“appellate review is limited to a determination of whether the prosecutor's
alleged misconduct amounted to plain error” that affected the defendant’s
substantial rights. State v. Iuli, 101 Hawaiʻi 196, 204, 65 P.3d 143, 151
(2003). In determining plain error relating to prosecutorial misconduct,
courts have considered the same three factors. Id. at 208, 65 P.3d at 155.


                                     10
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


      Victim impact evidence concerns a crime’s effect on the

person harmed by the crime or others, especially the person’s

family members.     It includes evidence regarding the physical,

psychological, or economic effect of a crime.           See Hawai‘i

Revised Statutes (HRS) § 706-602(1)(c) (2014) (instructing that

victim impact statements in the sentencing context include “any

physical or psychological harm or financial loss suffered”).

      During a trial, a crime’s after-effects are rarely allowed.

Hawai‘i Rules of Evidence (HRE) Rules 401, 403. 11         In State v.

Lora, 147 Hawaiʻi 298, 307-09, 465 P.3d 745, 754-56 (2020), this

court disallowed victim impact evidence to counteract a cross-

examination undermining a witness’s credibility.            “We reject[ed]

an approach that would permit the admissibility of the impacts

of an alleged offense on a complaining witness in order to

bolster the witness's credibility after it has been impeached or

attacked.”    Id. at 309, 465 P.3d at 756.        While observing that

impact evidence is generally irrelevant to a defendant’s guilt,

we recognized that establishing an element of a crime could




11    Sentencing hearings, by contrast, routinely feature victim impact
testimony. HRS §§ 706-602(1)(c), 706–604(3) (Supp. 2016). “The victim
impact statement is often made a part of the [presentence report] and the
victim or the victim’s family is given the opportunity to be heard in open
court at the hearing itself.” State v. Hussein, 122 Hawaiʻi 495, 523, 229
P.3d 313, 341 (2010).



                                     11
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


justify the prosecution’s introduction of the evidence.             Id. at

309, n.14, 465 P.3d at 756, n.14. 12

      Here, the prosecution’s narrative arc promoted evidence

spotlighting the crime’s impact on the homeowner’s family.              The

prosecution flanked its case with commentary regarding the

burglary’s aftermath.      During opening statement, the deputy

prosecuting attorney introduced the theme: “the evidence will

show that [the family] lost their sense of security and ability

to feel safe in their home.”

      To back its promise, the prosecution asked the eyewitness

homeowner how the burglary made her feel.          She felt “very

violated,” experienced a “very personal feeling” because the

burglary happened in her home where her children slept, was

“very concerned” for her family’s safety, had difficulties

sleeping, and hid the family’s electronics when she left home.

She ended her answer by saying that the crime “affected [her]

deeply.”

      The prosecution also called the homeowner’s husband to

testify.    The State asked him a few questions about consent,



12    See Hartwell v. State, 476 S.W.3d 523, 535 (Tex. Ct. App. 2015)
(holding that questions regarding the extent of the victim’s injuries were
relevant because the state had to prove that she suffered serious bodily
injury and the questions did not address the effect of the crime on the
victim or her family). Impeaching a victim’s credibility is another purpose
justifying victim impact evidence. See Lora, 147 Hawaiʻi at 309, n.14, 465
P.3d at 756, n.14 (observing that impact evidence can be introduced at trial
“to impeach a victim’s credibility”). Like all evidence, this purpose must
satisfy HRE Rules 401 and 403.

                                     12
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


though the homeowner later established the same point.             The

deputy prosecuting attorney then asked, “how did it make you

feel after you had learned that you had been burglarized?”

“Violated,” he told the jury.

      At the trial’s end, the prosecuting attorney circled to the

opening statement’s preview regarding what the case was about –

a family’s inability to feel safe and secure in their home.

Then, after briefly recapping the evidence, the State had the

last word; it urged the jury to “hold the defendant accountable

for what he did to that family and find him guilty as charged of

Burglary in the First Degree.”

      The victim impact testimony presented and highlighted by

the prosecution lacked probative value.          Riveira claimed he was

misidentified.     The prosecution said he was not.         The

homeowners’ post-event feelings and actions did not help prove

an element.    The crime’s aftermaths did not have a tendency to

make a fact of consequence more or less probable.            HRE Rule 401 13

should have blocked the testimony.

      The victim impact testimony’s highly prejudicial nature




13    HRE Rule 401 reads: “‘Relevant evidence’ means evidence having any
tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.”



                                     13
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


also made it inadmissible under HRE Rule 403. 14          The evidence

generated sympathy for the family and impelled hostility toward

Riveira.    See HRE Rule 403 cmt. (recognizing “potential for

engendering juror prejudice, hostility, or sympathy” as a factor

in Rule 403 determinations).        The need for the victim impact

evidence was nil.     By contrast, the testimony had great

potential to unfairly prejudice Riveira.

      Complicating the case slightly, the defense failed to make

evidentiary objections. 15     This mattered to the ICA.        Because

admitting the victim impact testimony from the eyewitness

homeowner and her husband was not plainly erroneous, the ICA

determined, the deputy prosecuting attorney’s “brief” comment

about the testimony during closing argument was not reversible

prosecutorial misconduct.       Although we agree with the ultimate


14    HRE Rule 403 reads: “Although relevant, evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair
prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of
cumulative evidence.”
15    The ICA observed that the State did not directly rebut the defense’s
appellate argument maintaining that the victim impact testimony was
irrelevant and highly prejudicial. Instead, the State argued — and the ICA
agreed — that admitting the impact testimony did not amount to plain error
because it was “a result of trial strategy.” Although we agree that
admitting the irrelevant testimony was not plainly erroneous, we disagree
with the ICA’s rationale. The ICA concentrated on defense counsel’s decision
to ask the homeowner questions about the burglary’s impact during cross-
examination. It believed the failure to object was a conscious decision,
designed to challenge the reliability of the homeowner’s identification.
This reasoning is unpersuasive. Defense counsel’s meandering cross-
examination questions about the burglary’s impact, see supra n.4, didn’t
touch the homeowner’s identification. And it makes little sense that defense
counsel strategically greenlighted highly prejudicial testimony so that he
could query the victim about that highly prejudicial testimony.


                                     14
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


conclusion, this determination understated the centrality that

the inadmissible victim impact testimony played in the State’s

case.

     When reviewing the nature of prosecutorial misconduct,

courts should inspect how the prosecution entwined its improper

conduct within the case’s contextual fabric.     See State v.

Uyesugi, 100 Hawaiʻi 442, 460, 60 P.3d 843, 861 (2002) (focusing

in part on “whether and how [surviving family members’]

testimony was woven into the case” when analyzing whether the

testimony “inflame[d] the jury to the extent that the jury [was]

diverted from its objective considerations”).

     Here, the prosecution previewed, injected, and highlighted

how the burglary affected the homeowner’s family.      Asking the

jury to hold Riveira accountable for what he did “to that

family” did not merely conjure up the evidence about the

burglary.   The prosecution’s entreaty likely evoked an emotional

reaction from the jury; it emphasized the crime’s effect on the

family.   The way the State infused the irrelevant impact

evidence into its case and rebuttal argument amplified the

evidence’s prejudicial effect.    See Lora, 147 Hawaiʻi at 310-11,

465 P.3d at 757-58 (“The admission of [the erroneously admitted]

testimony, the manner in which it was presented by the

[prosecution], and the reliance upon it during closing argument

all demonstrate that this error was highly prejudicial.”).

                                 15
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


      The second instance of prosecutorial misconduct happened

when the deputy prosecuting attorney denounced defense counsel

for trying to deceive the jury: “the folks [defense counsel is]

trying to trick are you with his interpretation of the

evidence.”    (Emphasis added.)      The ICA downplayed the

prosecution’s conduct; it deemed the error “not of a repeated

nature.”

      Impugning defense counsel’s principles is serious

misconduct.    It undermines a trial’s fairness “because it is a

strik[e] at the [defendant] over the shoulders of his counsel in

an attempt to prejudice the jury against the [defendant].”

State v. Underwood, 142 Hawaiʻi 317, 327, 418 P.3d 658, 668

(2018) (internal quotation marks and citation omitted); see also

State v. Pasene, 144 Hawaiʻi 339, 370, 439 P.3d 864, 895 (2019)

(“A prosecutor’s comment is clearly misconduct where it

constitutes an impermissible attack on defense counsel’s

integrity and operates to denigrate the legal profession in

general.” (cleaned up)).       Accusing defense counsel of trying to

“trick” the jury fits this mold. 16

      We conclude that both sets of improper remarks amounted to

serious misconduct.


16    Defense counsel’s offhand references during cross-examination of two
prosecution witnesses that he was not trying to trick them, see supra n.7, do
not validate a declaration to the jury that counsel was trying to manipulate
them.


                                     16
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


     Next, under the second factor examining claims of

reversible prosecutorial misconduct, we consider whether the

court gave prompt curative instructions.     Here, the trial court

did not give curative instructions.     The defense did not object

to the inadmissible victim impact evidence; it also did not

object to the “trick” comment.    A curative instruction’s

probability drops without an objection.     An instruction would

only be given if the trial court stepped in.     But like here,

trial courts often do not intercede.     Because the putative

misconduct lingers unimpeded by objection and curing, the second

factor rewards sloppy defense work; it seemingly makes a

successful appeal easier in a plain error prosecutorial

misconduct case.

     Even if the defense had objected and the court had given a

mitigating instruction, the instruction would not have remedied

the misconduct’s prejudicial effects.     Court instructions often

serve as an unsatisfactory, ineffectual fix when prejudicial

matters surface at trial.   See Krulewitch v. United States, 336

U.S. 440, 453 (1949) (Jackson, J., concurring) (citation

omitted) (“The naive assumption that prejudicial effects can be

overcome by instructions to the jury . . . [is] unmitigated

fiction.”).

     The State argued that the trial court’s general

instructions, like directing the jury not to be influenced by

                                 17
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


passion or prejudice, cured any prejudice caused by the

prosecuting attorney’s improper remarks.     We disagree.    The

general instructions given to Riveira’s jury before closing

arguments did not neutralize the prosecutor’s harmful conduct.

See Underwood, 142 Hawaiʻi at 327-28, 418 P.3d at 668-69 (holding

that an instruction stating, “[s]tatements or remarks made by

counsel are not evidence,” was “an ineffective remedy to the

improper remarks” partly because it was general in nature and

was delivered to the jury along with many other standard

instructions before closing arguments began).

     The case’s resolution then pivots on the strength of the

evidence showing Riveira’s guilt.     “When evidence is so

overwhelming as to outweigh the inflammatory effect of the

improper comments, reviewing courts will regard the impropriety

as ultimately harmless.”   State v. Williams, ___ Hawaiʻi ___, 491

P.3d 592, 607 (2021) (citation omitted).     We conclude that the

evidence against Riveira was sufficiently overwhelming.       There

was no reasonable possibility that the misconduct contributed to

the trial’s outcome.

     Two eyewitnesses placed Riveira at or near the burglarized

home minutes before and after the burglary.     The homeowner saw

the burglar running away in her backyard.     She also saw a red

Toyota Tundra truck parked next to her mailbox.      She described

the suspect and the truck to the 911 operator.      At trial, the

                                 18
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


homeowner detailed the burglar’s physical features (his heavy-

set body and short hair).       She also remembered his distinctive

attire (a neon construction shirt, plaid shorts, and dark

boots).   She later identified Riveira at the field show-up as

the person she saw running in her backyard based on his heavy-

set build, plaid shorts, and dark boots.          The homeowner told the

jury that she saw a boot print in her house after the burglary.

      The neighbor largely corroborated the homeowner’s

testimony.    He said that he spotted a red Toyota Tundra truck

and a man sitting in it about ten minutes before the homeowner

saw the burglar.     He described the suspect as having short hair

and wearing a yellow construction shirt, similar to what the

homeowner observed.      The neighbor later identified Riveira

partly based on his tattoos.        The jury saw Riveira’s arrest

photograph.    It fairly matched both eyewitnesses’ descriptions. 17

      The State presented other evidence connecting Riveira to

the crime.    The homeowner saw the burglar carrying a black

object with cords hanging from it.         The stolen items - the

homeowner’s black laptop with its cord and her children’s gaming



17    We recognize the perils of eyewitness identifications. See State v.
Kaneaiakala, 145 Hawaiʻi 231, 233, 450 P.3d 761, 763 (2019) (quoting United
States v. Wade, 388 U.S. 218, 228 (1967)) (observing that “[t]he vagaries of
eyewitness identification are well-known; [and] the annals of criminal law
are rife with instances of mistaken identification”). Here, the trial court
directed the jury to determine “whether an eyewitness gave accurate testimony
regarding identification”; it instructed the jury based on Hawaiʻi Pattern
Jury Instruction - Criminal 3.19, listing thirteen factors to consider in
evaluating identification testimony.

                                     19
 *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


devices - were found in the truck that the police stopped.              The

police did so because its license plate matched the alphanumeric

information recited by the homeowner.          Riveira was in that

truck, along with the female suspect.          And officers recovered

his photograph from the truck.        After reviewing the record, we

conclude that the State presented overwhelming evidence

establishing Riveira’s guilt.

      Serious prosecutorial misconduct invaded Riveira’s trial.

But considering the strength of the evidence against Riveira, we

hold that the misconduct had no reasonable possibility of

contributing to his conviction.        The misconduct was harmless

beyond a reasonable doubt. 18

                                    III.

      We affirm the ICA’s judgment on appeal and the circuit

court’s judgment of conviction and sentence.

Harrison L. Kiehm,                         /s/ Mark E. Recktenwald
for petitioner
                                           /s/ Paula A. Nakayama
Stephen K. Tsushima,
for respondent                             /s/ Sabrina S. McKenna

                                           /s/ Michael D. Wilson

                                           /s/ Todd W. Eddins




18    The defense failed to object to the comment disparaging defense
counsel. So it is reviewed for plain error. Because we hold that this
remark was harmless, it cannot be plain error. See State v. Ui, 142 Hawaiʻi
287, 297, 418 P.3d 628, 638 (2018) (internal quotation omitted) (observing
that “a reviewing court has discretion to correct plain error when the error
is not harmless beyond a reasonable doubt”).

                                     20